                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV19-06519 JAK (MRWx)                                         Date     October 7, 2019
 Title       Bruce Hymanson v. Mad Dogg Athletics, Inc., et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                            Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY THIS MATTER
                         SHOULD NOT BE REMANDED FOR LACK OF FEDERAL JURISDICTION


Because federal courts have limited jurisdiction, and the basis for such jurisdiction in this matter has not
yet been clearly established, the parties are ORDERED to show cause as to why this matter should not
be remanded to the Superior Court. By October 11, 2019, each party shall file a memorandum, not to
exceed five pages, stating its position as to whether there is federal jurisdiction over one or more claims
alleged in the Complaint. Those memoranda shall address, among other things, the effect, if any, of the
analysis by the Federal Circuit in HIF Bio, Inc. v. Yung Shin Pharm. Indus. Co., Ltd., 600 F.3d 1347 (Fed.
Cir. 2010).



IT IS SO ORDERED.



                                                                                               :

                                                           Initials of Preparer   ak




                                                                                                   Page 1 of 1
